DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 15/808,647 filed 11/09/2017, now PAT 10,564,960; which is a CON of 14/580,057 filed 12/22/2014, now PAT 9,817,658; which is a CON of 12/328,974 filed 12/05/2008, now PAT 8,918,761
3.	Claims filed 02/13/2020 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-20 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,817,658; over claims 1-19 of U.S. Patent No. 8,918,761; and over claims 1-17 of U.S. Patent No. 10,564,960.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for using elastic application framework for deploying software, in which it does not include the specifics for ranking suitability and including security characteristics as presented on Patent 9,817,658; 8,918,761 and 10,564,960.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can are obvious variations of the invention defined in the claims of instant application: 16/790,452. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


	Claims 1, 3-8, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paterson-Jones et al. (Pub. No. US 2007/0240160 A1; hereinafter referred to as Paterson-Jones), in view of Allen (Pub. No. US 2007/0240126 A1; hereinafter referred to as Allen).

As per claim 1, Paterson-Jones discloses a system, comprising: at least one processor; and memory including instructions that, upon being executed by the at least one processor (See Fig. 1), cause the system to: 
obtain a request to perform a process requiring computing resources (See abstract – resources); also (See paragraph [0016] – request); determine a computing device from a plurality of candidate computing devices to execute a function associated with the process and comprising code based at least in part upon current conditions of a network comprising the computing device (See paragraph [0016 and 0018] – determine computing systems for execution); send second instructions to the computing device to cause data to be obtained by the computing device from a remote data store using the network (See paragraph [0017], [0044] and Fig. 4A –based on location or other factors); cause the computing device to execute the code to perform the process using the data (See paragraph [0017] – utilizing the data); determine that the conditions of the network have changed by monitoring a secondary device within the network; and cause the code to be deployed to a second computing device of the plurality of candidate computing devices so that the second computing device performs at least one portion of the process (See paragraph [0019] – selected system executes); also (See .

As per claim 3, Paterson-Jones discloses the system of claim 1 (See claim 1 rejection above, under 35 USC § 103), wherein the instructions upon being executed further cause the system to: enable a learning system in the secondary device to recognize the conditions of the network; and cause the learning system to enable the code to be deployed to the second computing device (See page 13, claim 1 – “automatically satisfying the request by, automatically selecting at least one of the plurality of computing systems to use in executing an instance of the indicated program”).

As per claim 4, Paterson-Jones discloses the system of claim 1 (See claim 1 rejection above, under 35 USC § 103), wherein the instructions upon being executed further cause the system to: determine a second function comprising second code and responsive to the trigger; and execute the second function in the second computing device using the data obtained by the computing device (See paragraphs [0020]-[0021] – multiple computers executing different “functions” of the program based on the data obtained).

As per claim 5, Paterson-Jones discloses the system of claim 1 (See claim 1 rejection above, under 35 USC § 103), wherein the instructions upon being executed further cause the system to: cause at least one portion of the data to be communicated from the computing device to the second computing device; and cause the second computing device to execute the code to perform the at least one portion of the process using the at least one portion of the data (See paragraphs [0047]-[0048] – based on performance; and migrates to other system); also (See Figs. 4A-4B).

As per claim 6, Paterson-Jones discloses the system of claim 1 (See claim 1 rejection above, under 35 USC § 103), wherein the instructions upon being executed to cause the system to: determine the candidate computing devices by querying performance abilities of the candidate computing devices; and evaluate the performance abilities based at least in part on utilization (See paragraph [0047] and Fig. 4A – evaluation on utilization based on inquiry).

As per claim 7, Paterson-Jones discloses the system of claim 1 (See claim 1 rejection above, under 35 USC § 103), wherein the instructions upon being executed to cause the system to: determine at least one candidate computing device by an evaluation of at least one secondary device within a second network hosting the at least one candidate computing device (See paragraph [0014] – hosting multiple nodes).

Claims 8 and 10-12 are essentially the same as claims 1 and 3-5 except they set forth the claimed invention as a method including inquiring conditions (See paragraph [0047]  and are rejected for the same reasoning as applied hereinabove.

As per claim 14, Paterson-Jones discloses the computer-implemented method of claim 8 (See claim 8 rejection above, under 35 USC § 103), further comprising: determining the computing device by an evaluation of each of the plurality of candidate computing devices based at least in part on a respective response time of each of the plurality of candidate computing devices (See paragraph [0014] – response time); also (See paragraph [0068]).

Claims 15-16 are essentially the same as claims 6-7 except they set forth the claimed invention as a method and are rejected for the same reasoning as applied hereinabove.

Claims 17 and 19-20 are essentially the same as claims 1 and 3-4 except they set forth the claimed invention as a non-transitory computer readable medium including inquiring conditions (See paragraph [0047] and Fig. 4A – evaluation on utilization based on inquiry)  and are rejected for the same reasoning as applied hereinabove.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


11.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


12.	Claims 2, 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paterson-Jones et al. (Pub. No. US 2007/0240160 A1; hereinafter referred to as Paterson-Jones), in view of Allen (Pub. No. US 2007/0240126 A1; hereinafter referred to as Allen).

As per claim 2, Paterson-Jones discloses the system of claim 1 (See claim 1 rejection above, under 35 USC § 103), wherein the instructions upon being executed further cause the system to: determine a trigger associated with the request; determine the function for processing data associated with the trigger and in response to the trigger; and determine the computing device from a plurality of candidate computing devices (See paragraphs [0017]-[0018] – based on requirements and/or user intervention).
	Although Paterson-Jones discloses the monitoring of conditions for code deployment; Paterson-Jones does not explicitly states having security characteristics - determine the computing device from a plurality of candidate computing devices based at least in part upon the computing device having security characteristics that are devoid of requirements for user intervention to execute the function.
Allen discloses a system for event based resource selection, which includes selecting devices to execute applications based on security, speed, or plurality of resources - having security characteristics (See abstract – “security”; also see paragraph [0002] – “selection of resource such as a device”; and paragraph [0016]; see paragraph [0018]; and paragraphs [0046]-[0048]).
Paterson-Jones and Allen are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art at the time of the invention (Pre-AIA ) to integrate and combine Paterson-Jones’ program execution managing method, which involves receiving multiple requests for executing multiple programs; and combine it with Allen’s resource selection based on multiple parameters which includes security characteristics; thus, allows for effectively managing the execution of programs on the multiple computing systems, while considering security parameters for the system in place; and allows to manage computer resources without burdening the programmer and the storage administrator, thus improving the efficiency, data management and utilization of the resources.

a method and is rejected for the same reasoning as applied hereinabove.

Claim 18 is essentially the same as claims 2 except is set forth the claimed invention as a non-transitory computer readable medium and is rejected for the same reasoning as applied hereinabove.

13.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paterson-Jones et al. (Pub. No. US 2007/0240160 A1; hereinafter referred to as Paterson-Jones); in view of O’Connor et al. (Pub. No. US 2003/0093496 A1; hereinafter referred to as O’Connor).

As per claim 13, Paterson-Jones discloses the system of claim 8 (See claim 8 rejection above, under 35 USC § 103), determining the computing device by an evaluation of each of the plurality of candidate computing devices. (See rejection above). 
	Although Paterson-Jones discloses an evaluation of resources, Paterson-Jones does not explicitly states - based at least in part on a respective monetary cost of each of the plurality of candidate computing devices to perform the process.
	O’Connor discloses a delivery of resources method when load balancing, in which monetary cost is evaluated - based at least in part on a respective monetary cost of each of the plurality of candidate computing devices to perform the process (See abstract – cost).

It would have been obvious to one ordinary skill in the art at the time of the invention (Pre-AIA ) to integrate and combine Paterson-Jones’ program execution managing method, which involves receiving multiple requests for executing multiple programs; and combine it with O’Connor’s load balancing system, which distributes resources based on a plurality of evaluations; thus, allows for effectively managing the execution of programs on the multiple computing systems, while considering cost parameters for the system in place; and allows to manage computer resources without burdening the programmer and the storage administrator, thus improving the efficiency, data management and utilization of the resources.

14.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        02/26/2021.